Citation Nr: 9911533	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-42 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neck 
injury/cervical strain.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for a low back injury.

4.  Entitlement to service connection for a left ankle 
injury.

5.  Entitlement to service connection for right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an April 1996 rating determination by the Pittsburgh, 
Pennsylvania, Regional Office (RO) which granted service 
connection for bilateral hearing loss, prostatitis and right 
shoulder strain, assigning noncompensable evaluations to 
each.  Service connection was also granted for tinnitus and a 
10 percent evaluation was assigned.  Service connection was 
denied for neck injury/cervical strain, low back injury, left 
ankle injury, chest pain, sinusitis, right knee strain, 
residuals of smoke inhalation, left shoulder strain, right 
leg injury and left knee condition.  

In his Notice of Disagreement (NOD), received in August 1996, 
the veteran limited his claim to the issues noted on the 
title page, as well as sinusitis, residuals of smoke 
inhalation and left shoulder strain.  The veteran's September 
1996 substantive appeal (VA Form 9), however, did not include 
the issues of sinusitis, residuals of smoke inhalation and 
left shoulder strain.  Notwithstanding that the RO hearing 
covered these issues, the hearing was not within the 
applicable period to 


perfect the appeal on these three issues.  Hence, the issues 
of entitlement to service connection for right leg injury, a 
left knee condition, sinusitis, residuals of smoke inhalation 
and left shoulder strain are not developed for appellate 
review, and action by the Board is not appropriate.  The 
hearing testimony on the issues of sinusitis, residuals of 
smoke inhalation and left shoulder strain is brought to the 
attention of the RO for consideration as a reopened claim, as 
deemed appropriate.

FINDING OF FACT

The veteran has not presented competent medical evidence of a 
relationship between service and a neck injury/cervical 
strain or chronic disability manifested by chest pain.


CONCLUSION OF LAW

A neck injury/cervical strain and chronic disability 
manifested by chest pain were not incurred in or aggravated 
by service nor may arthritis be presumed to have been 
incurred therein.  38  U.S.C.A. § 1110, 5107(a), 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  The veteran's service medical records 
show that he was treated for cervical strain in November 1982 
and a neck injury in April 1986.  On a reenlistment 
examination dated in February 1989 he reported episodic chest 
pain.  He later complained of shortness of breath in March 
1990 after inhaling chlorine while working on a swimming 
pool.  Chest X-rays at that time were negative.  The 


veteran complained of atypical chest pain in December 1994 
and again in January 1995. 

On post-service VA examination in February 1996 the veteran 
reported two neck injuries in service but denied any neck 
pain at the time of the examination.  Examination of the neck 
revealed no masses, muscle weakness or deformities.  Range of 
motion of the neck was full and X-rays of the cervical spine 
were normal with no fracture or bony abnormalities and normal 
intervertebral spaces.  The diagnosis was status post 
whiplash injury of the neck by history.  

The veteran also gave a history of exposure to smoke from a 
generator fire, chlorine gases and asbestos and that as a 
result he experienced shortness of breath when running and 
that he could not cut grass or shovel snow.  He also reported 
chest pain in the last year but no diagnosis was made.  He 
denied any current chest pain and also denied chest pain with 
exertion.  On examination there was no heart murmur and 
rhythm was regular.  The lungs were clear with no intercostal 
retraction.  The veteran did not have any active malignant 
disease but complained of shortness of breath on exertion.  
Chest X-rays were normal.  The diagnosis was history of 
exposure to smoke, inhalation of asbestos and chlorine gas.  
The examiner concluded that the veteran did not have heart 
disease but might have some injury to the lungs manifested by 
shortness of breath with exertion.  The veteran was 
characterized as New York Heart Association Class II, with 
some limitation of physical activity.  

The veteran presented testimony at a RO hearing in May 1997 
about the onset of his claimed disabilities.  He testified 
that he sustained a neck injury in a motor vehicle accident 
in 1982 and a subsequent neck injury in 1986 and that he has 
continuously experienced pain and limitation of motion of the 
neck since that time.  The veteran also testified that he 
suffered smoke inhalation as a result of a fire and later was 
exposed to chlorine.  He testified that he currently has 
chest pain and shortness of 


breath but that a heart or lung condition has not been 
diagnosed.  The veteran also testified that he is a smoker.  

On VA examination in September 1997, the veteran reported 
significant mid-thoracic pain, which he attributed to a work-
related injury in June 1997.  The diagnosis was acute 
thoracic sprain.  Examination of the spine showed full range 
of motion of the cervical spine in flexion, extension and 
bilateral chin to shoulder maneuvers.  There was no cervical 
spine tenderness He did have some mid-thoracic spine 
tenderness between his scapula in the zone of the previous 
injury.  He had both midline and paraspinous tenderness and 
some difficulty with lateral twisting maneuvers.  X-rays of 
the cervical spine showed minimal degenerative appearances of 
both facets and uncovertebral body joints, but overall good 
alignment and no acute pathology.  The examiner noted the 
veteran's post-service injury and diagnosis of acute thoracic 
sprain appeared to be in alignment with the current 
examination, showing paravertebral muscle spasms and 
tenderness.  There was no neurologic compromise.  The 
examiner also noted the veteran's back complaints stemmed 
primarily from the thoracic region and were not considered to 
be related to service as the veteran had been retired for 
several years at this point.  

On VA examination in November 1997 it was noted that the 
veteran retired in November 1995 from the Coast Guard after a 
20-year history.  He reported that he worked fighting fires 
and was in areas that had pipes wrapped in asbestos.  He 
complained of short-lived substernal chest pain and that 
heavy exertion causes shortness of breath.  The veteran 
reported that he had a previous stress test which was normal.  
There was no evidence of an active malignant process on 
examination.  Pulmonary function studies showed normal 
spirometry and lung volumes.  There was evidence of severe 
diffusion impairment but no evidence of active disease.  
Chest X-ray was normal.  The diagnosis was smoking addiction.  

Analysis. The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) 


(West 1991 & Supp. 1998).  The United States Court of Appeals 
for Veterans Claims (formerly known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
defined a well-grounded claim as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."   Such a claim need not be conclusive but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  If 
the claim is not well grounded, the veteran cannot invoke the 
VA's duty to assist in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).

Under pertinent law and regulations, service connection may 
be granted for disability which is shown to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
Additionally, the veteran can be granted service connection 
for certain disabilities, including arthritis, if manifested 
to a degree of 10 percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309(a) (1998).  

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has 


indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Service medical records show that the veteran was evaluated 
for cervical spine injuries.  However, there is no credible 
evidence concerning whether the in-service complaints and 
injuries resulted in chronic residuals and the evidence of 
record does not indicate that any cervical spine disability 
now present had its origins during service.  Also no 
competent medical evidence has been presented to show a nexus 
or connection between any current cervical spine disability 
and the veteran's period of service.  Therefore, the third 
prong of Caluza is not satisfied as there is no medical 
evidence of record establishing a nexus between service and 
the veteran's cervical spine disability. 

The Board also finds that the medical evidence of record does 
not establish the nexus or link between the veteran's chest 
pain and military service.  In 1996 and 1997, the veteran 
reported to VA examiners that he suffered from chest pains 
during service but no residual disability was diagnosed.  At 
the time of the examination, the veteran specifically denied 
current chest pain and a chronic disability manifested by 
chest pain was not diagnosed.  The VA examiner in 1997 
concluded that the veteran's symptoms were probably related 
to his smoking addiction.  With respect to the first prong of 
Caluza, the Board notes that the medical evidence as outlined 
above fails to demonstrate that the veteran currently has 
chronic disability.  Furthermore, as chest pains have not 
been medically associated with military service, there is no 
foundation upon which to allow the veteran's claim.  In the 
absence of proof of incurrence or aggravation during service 
and a causal connection between a present disability and 
inservice disease or injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).



There is no evidence, other than the veteran's testimony and 
contentions, that shows a relationship between the 
disabilities at issue and military service.  As the veteran 
is not a physician, he is not competent to give a credible 
opinion on a medical question such as the etiology of a 
medical disability.  The Court has held that lay persons 
cannot provide testimony where an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The Board 
therefore finds that a preponderance of the evidence is 
against the claims for service connection for neck 
injury/cervical strain and disability manifested by chest 
pain.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998).

While the veteran's hearing testimony has been considered, 
his lay assertions, as they pertain to a question of medical 
diagnosis, or causation, are not supported by competent 
evidence and, as such, cannot constitute evidence to render 
the claims well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 
2 Vet.App 609 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  It follows that the VA has no duty to assist the 
veteran in the development of his claims.  In the absence of 
well-grounded claims, the Board does not have jurisdiction to 
decide the merits of the matter, and the appeal must be 
denied.  Boeck v. Brown, 7 Vet.App. 14 (1994).


ORDER

Service connection for cervical strain/neck injury is denied.

Service connection for disability manifested by chest pain is 
denied.




REMAND

During service the veteran was treated for a left ankle 
sprain, a right knee injury and repeated episodes of low back 
pain.  

Immediately following service in February 1996 the veteran 
was examined by VA and strained lower back and internal 
derangement of the right knee were diagnosed.  

On orthopedic examination in September 1997, X-rays of the 
right knee showed mild joint space narrowing on the medial 
side, preserved cartilaginous space and no osteophytes with 
overall mild degenerative appearance and the lumbar spine 
showed mild degenerative changes and disc space narrowing.  
With respect to the left ankle the veteran reported multiple 
inversion traumas in the past with current aching pain and 
occasional swelling.  The left ankle films were negative.  
The examiner concluded that the veteran's right knee 
complaints were essentially activity related and likely 
represented normal degenerative type discomfort unrelated to 
his volleyball injury in service and that the left ankle 
problems were also normal degenerative type wear and tear 
unrelated to his general history of previous ankle sprains.

The veteran's contentions on appeal relate the current low 
back, right knee and left ankle disabilities to injuries 
sustained in service.  While no medical evidence showing such 
a relationship has been submitted, the veteran's 20 year 
history of service raises significant medical questions 
regarding the onset of any disabilities.  Addressing such 
medical questions without independent evidence is outside the 
purview of the Board's analysis.  Colvin v. Derwinski, 
1 Vet.App. 171 (1991).  To adequately evaluate the veteran's 
contentions, it is necessary that a medical determination be 
made regarding any connection between such injuries and the 
current disabilities.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the names and addresses of all medical 
care providers who have provided him 
treatment for low back, right knee and 
left ankle disabilities since service 
discharge to include both VA and private 
treatment.  Complete copies of all 
records obtained should be associated 
with the claims file.

2.  The veteran should then be afforded a 
VA examination to determine the nature, 
extent and etiology of low back, right 
knee and left ankle disabilities now 
present.  All indicated tests and studies 
should be completed and all findings 
reported in detail. The examiner should 
be instructed to set forth the history of 
symptoms as reported by the veteran as 
well as all pertinent findings. Complete 
diagnoses should be provided.  On the 
basis of both the current examination 
findings and a thorough review of all 
records in the claims folder, the 
examiner should offer an opinion as to 
the medical probability that the 
veteran's symptoms in service represented 
any underlying chronic low back, right 
knee and left ankle disabilities.  The 
claims folder should be made available to 
the examiner for review. 

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

